Allen, J.
delivered the opinion of the Court.
It appearing that the report of the master commissioner, James P. Carrell, made in pursuance of an interlocutory decree in this cause, was filed on the 12th September 1845, and that the Court proceeded on the 17th day of September following, to act upon the report and pronounce a final decree, this Court is of opinion, that *88as the defendant had not appeared and answered ; and as there is nothing in the record from which it can he inferred.that the cause was then heard by consent, or that the objection to acting upon the report returned to the Qourt s0 recently before the cause was heard, had been waived, it was erroneous to take up and hear the cause and pronounce a final decree at the time the same was so rendered ; the said report not having been returned to the Court thirty days preceding the term at which the cause was heard. For this error, and without considering the other errors assigned, the decree is reversed with costs,'and the cause remanded, with leave to the appellant to answer and file exceptions to said report, and for further proceedings in order to a final decree.